Citation Nr: 1222880	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  06-22 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the feet, to include athlete's foot.

2.  Entitlement to service connection for a left ankle disorder, to include injury residuals.

3.  Entitlement to service connection for allergic rhinitis.

4.  Entitlement to service connection for a throat disorder, to include tonsillitis and a sore throat.

5.  Entitlement to an initial compensable rating for tinea versicolor, for the period from May 17, 2005 to August 12, 2010.


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel
INTRODUCTION

The Veteran had active service from December 1970 to August 1974. 

This matter came before the Board of Veterans' Appeals  (Board) on appeal from an August 2005 rating decision of the Jackson, Mississippi, Regional Office (RO) which denied service connection for tinea versicolor, athlete's foot, hemorrhoids, headaches, left ankle injury residuals, allergic rhinitis, and "tonsillitis/sore throat." In June 2008, the Board denied service connection for tinea versicolor, a skin disorder of the feet claimed as athlete's foot, hemorrhoids, headaches, left ankle injury residuals, allergic rhinitis, tonsillitis, and a sore throat.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In February 2010, the Court set aside the June 2008 Board decision and remanded the Veteran's appeal to the Board for additional action. 

In June 2010, the Board remanded the matters on appeal for additional development.

In this case, recent VA medical records were added to the Veteran's electronic Virtual VA folder, which were considered in the supplemental statement of the case.  Because the current appeal includes records that are located only in the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In a June 2011 rating decision, the Appeals Management Center (AMC) in Washington, D.C. granted service connection for tinea versicolor and hemorrhoids.  Thereafter, in a December 2011 rating decision, the AMC granted service connection for headaches.  Hence, as this is a full grant of the benefits sought specific to these matters, they are no longer before the Board. 

With respect to the claim for an initial compensable rating for tinea versicolor, for the period from May 17, 2005 to August 12, 2010, this issue stems from a June 2011 decision that granted service connection for this disability and granted staged ratings.  The Veteran then filed an August 2011 Notice of Disagreement (NOD) with this decision specific only to the initial noncompensable rating assigned for the period from May 17, 2005 to August 12, 2010.  Based on the U.S. Court of Appeals for Veterans Claims (Court's) decision in Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), the Board is remanding this matter to the RO for the issuance of a Statement of the Case (SOC). 

The issue of entitlement to an initial compensable rating for tinea versicolor, for the period from May 17, 2005 to August 12, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service treatment records reveal that the Veteran was treated for: a skin rash of the foot; athlete's foot; a left ankle injury; allergic rhinitis; and complaints of sore throat during service. 

2.  There is no competent and credible evidence establishing that the Veteran has a chronic skin disorder of the feet, to include athlete's foot, a chronic left ankle disorder to include residuals from a left ankle injury, or a chronic throat disorder, to include tonsillitis and a sore throat.  

3.  While there is anecdotal evidence that the Veteran had symptoms of seasonal allergic rhinitis prior to service, there is no clear and unmistakable evidence that seasonal allergic rhinitis, did, in fact, exist prior to service.  

4.  The evidence is in relative equipoise as to whether allergic rhinitis began during active duty service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin disorder of the feet, to include athlete's foot, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 

 2.  The criteria for service connection for a left ankle disorder, to include injury residuals, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 

3.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107, 7104 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306 (2011). 

4.  The criteria for service connection for a throat disorder, to include tonsillitis and a sore throat, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a June 2005 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claims for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claims.   In April 2006, the Veteran was provided with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  After issuance of the above letters, and proving the Veteran and his representative additional opportunity to respond, the RO readjudicated each issue remaining on appeal in a March 2012 SSOC.  Hence, the Veteran is not shown to be prejudiced by the timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the SOC or SSOC, is sufficient to cure a timing defect).
Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, VA medical records, and reports of VA examinations.  As will be discussed below, the examinations were each adequate as they were based on consideration of the Veteran's prior medical history (the VA examiner reviewed and discussed the evidence in the claims file), physical examinations, and as the examiners supported their conclusions with an analysis that is adequate for the Board to consider and weigh against). Stefl v. Nicholson, 21 Vet. App. 120, 123, 124-125 (2007).  There has been substantial compliance with the Board's remand which requested that VA records be obtained and that examinations be scheduled that determine whether the Veteran currently has disabilities that are related to service.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran.
 
In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claims.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  See 38 C.F.R. § 3.303(b) (2011).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

A December 1970 service treatment record reveals that the Veteran was treated for a skin rash on his foot and chest.  The diagnosis was "tinea versicolor" and it was treated with medication. 

A May 1971 treatment record reveals that the Veteran was treated for a throat infection with antibiotics. 

A June 1972 treatment record reveals more treatment for tinea versicolor with a topical medication.   

A treatment entry dated May 1973 reveals that the Veteran was treated for athlete's foot with Tinactin. Also in May 1973, the Veteran had a rash on his back diagnosed as tinea corporis. He was again treated with topical medication. 

In December 1973 the Veteran injured his left ankle playing basketball. X-ray examination revealed no fracture. The diagnosis was left ankle sprain and the Veteran was treated with an ace wrap, and crutches. 

In August 1974, a separation examination of the Veteran was conducted. On the report of medical history, the Veteran reported having a history of: ear, nose and throat trouble; hay fever; and skin disease.  Clinical evaluation revealed all of the Veteran's systems to be "normal" without any abnormalities noted by the examining physician. The physician's narrative notes indicated: " Allergic rhinitis, seasonal, mild, treated with Dristan, no complications, and no sequela.  Temporary eruption on the skin around the neck, and chest, treated with Tinactin no complications, no sequela.  Sore throat yearly, strep, treated with penicillin, no complications, no sequela." 

In May 2005, the Veteran submitted his claim for service connection on a VA From 21-526.  In the section where he indicated the disabilities he was claiming service connection for, the Veteran provided incomplete information. With respect to athlete's foot and a throat disorder the Veteran did not indicate any dates of treatment except to say that it was during service in the Air Force. With respect to his left ankle injury he did indicate treatment during service in 1973 and 1974, but did not indicate any treatment subsequent to service.  For allergic rhinitis, the Veteran indicated treatment until 2005, but then only indicated "U.S. Air  Force" in the area which specifically asked for the treating facility and physician. This indicates no treatment for any of the claimed disabilities subsequent to service. 

In March 2007, the RO conducted an electronic search of medical treatment records in an attempt to ascertain if the Veteran was receiving treatment at VA medical facilities for any of the claimed disabilities.  The search returned negative results, indicating that the Veteran was not receiving VA medical treatment at that time. 

VA medical records dated from May 2007 to June 2010 are negative for complaints, findings, treatment, or diagnosis of a skin disorder of the feet, to include athlete's foot, a left ankle disorder, allergic rhinitis, or a throat disorder.

With regard to the claim for a left ankle disorder and for a skin disorder of the feet, to include athlete's foot, the Board finds that the medical evidence fails to establish that the Veteran has, during the pendency of the claim, been diagnosed with an actual left ankle disability, despite evidence of a left ankle injury in service or a skin disorder of the feet.  In this regard, the August 2010 VA joints examination report reflects that the Veteran denied having any current or chronic left ankle concerns.  He has had no treatment of the left ankle and no flare-ups.  The Veteran gave a history of trauma but could not recall specific acute injury or trauma to the left ankle.  The VA examiner concluded that there was no evidence of a chronic left ankle disability based on a normal negative history, normal negative examination and normal negative x-rays.  

With regard to the claim for a chronic throat disorder, service treatment records show that the Veteran was treated on one occasion for a throat infection.  There are no records post service of treatment for or diagnosis of a throat disorder, to include tonsillitis and a sore throat.  An August 2010 VA examination report reflects that the VA examiner reviewed the claims file and noted that on separation the Veteran listed yearly sore throats.  The Veteran stated that he could not recall if his throat problems began before, during or after service.  At the present time, the Veteran stated that he had no throat problems.  The diagnosis was that there was no evidence of active throat disease at the time of the examination.  The VA examiner opined that it was less likely as not that any identified chronic throat disorder had its onset during active service.  He noted that the Veteran was treated one time for a sore throat, thus, it is hard to attribute his problems to the military service.  

In addition, a March 2012 VA skin examination report reflects that the VA examiner reviewed the claims file.  The VA examiner stated that the Veteran does not have a chronic skin disorder of the feet and found that the Veteran had no infections of the skin.  He further noted that the Veteran denied having a chronic skin disorder of the feet.  The Veteran had tinea vesicular, which is already service-connected.  The VA examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran does not have a chronic skin disorder of the feet.  He had had several bouts of "athlete's foot" but reports that he does not have it now nor does he chronically have active athletes foot.

Thus, notwithstanding the Veteran's complaints and the isolated in-service left ankle injury and treatment for a throat infection and treatment for a skin rash of the foot and athlete's foot, each also on one occasion, there was no indication at the time of separation from service that the Veteran sustained a chronic left ankle disorder or residual disability, a chronic skin disorder of the feet, or a chronic throat disorder, nor is there any evidence that the Veteran has, during the pendency of the claim, been diagnosed with a left ankle disorder, a skin disorder of the feet, to include athlete's foot, in addition to the currently service-connected tinea versicolor, or a throat disorder.  Moreover, VA examiners have also concluded that no diagnosis for any of these claimed disabilities is warranted.  

The Board points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).  Moreover, the Veteran has not presented, identified, or even alluded to the existence of any medical evidence of a current diagnosis of a left ankle disorder, to include injury residuals and a skin disorder of the feet, to include athlete's foot, or a throat disorder, to include tonsillitis and a sore throat, and a relationship, if any, to service.  

Hence, the medical evidence does not show a diagnosed or identifiable underlying malady or condition.  Accordingly, the medical evidence showing the Veteran does not have the claimed disorders outweighs any assertion by the Veteran that he has current disabilities as he is not trained in the diagnosis of disabilities.  As indicated above, Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131.  Hence, where, as here, medical evidence shows he does not have the disabilities for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claims for service connection for a left ankle disorder to include injury residuals, for a skin disorder of the feet, to include athlete's foot, and for a throat disorder, to include tonsillitis and a sore throat, must be denied because the first essential criterion for a grant of service connection-evidence of a current disability upon which to predicate a grant of service connection has not been met for these claims. 

With regard to the claim for service connection for allergic rhinitis, on entrance examination in December 1970, the Veteran's nose and sinuses were evaluated as clinically normal.  On contemporaneous self-report of medical history, the Veteran denied chronic or frequent colds, sinusitis, or hay fever.  He did report infections with upper respiratory infections.  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 .

In July 2003, the VA General Counsel  issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show, by clear and unmistakable evidence, (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089   (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  Also, intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition, as contrasted with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Accordingly, "a lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  Routen v. Brown, 10 Vet. App. 183, 189 (1997).  
Only such conditions as are recorded in physical examination reports are to be considered as "noted."  The Veteran's reported history of the pre-service existence of a disease or injury does not constitute notation of such disease or injury, but is considered with all other evidence in determining if the disease or injury pre-existed service.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).

In this case, there is no clear and unmistakable evidence that Veteran had seasonal allergic rhinitis prior to service.  The entrance physical examination is silent in regard to preexisting seasonal allergic rhinitis and the Veteran did not report any problems with allergic rhinitis, nor for sinusitis or hay fever.   In addition, an August 2010 VA examination report reflects that the Veteran thought his problems with nasal congestion that he associated with pollen started while he was in service.  While the VA examiner indicates that the Veteran's seasonal allergic rhinitis existed prior to service, this appears to be based on the Veteran's report of headaches and recurrent upper respiratory infections at the time of enlistment.  However, on enlistment physical examination, the Veteran was not diagnosed with or found to have noted symptoms of allergic rhinitis.  Therefore, the Board finds that there is no clear and unmistakable evidence that the Veteran's seasonal allergic rhinitis existed prior to service. Thus, the presumption of soundness is not rebutted, and for adjudication purposes seasonal allergic rhinitis was not preexisting.

In this case, the August 2010 VA examiner diagnosed the Veteran with seasonal allergic rhinitis.   Thus the remaining question is whether such disorder is related to service.  In this regard, VA medical records are silent for any treatment, diagnosis, or symptoms of allergic rhinitis.  However, the separation examination medical history notes the examiner's report that the Veteran had allergic rhinitis that was seasonal and mild.  Moreover, the Veteran reported during the VA examination that he had problems with nasal congestion at various times of the year associated with pollen.  When that happened he would have nasal congestion with some drainage.  He used over the counter medications and most recently used local honey for desensitization.  He thought the problem started either at Barksdale or in Denver while he was in the military.  He took honey daily and reported that the course of the disorder since onset was intermittent with remissions.  The August 2010 VA examiner reported that the Veteran had a history of seasonal allergies and at the time of the examination he had nasal congestion with excess nasal mucous.  The diagnosis was seasonal allergic rhinitis existing prior to military service.  The examiner opined that it was less likely as not that any identified chronic rhinitis had its onset during active service.   

The Veteran reports having a continuity of symptomatology after service and there is no reason to doubt his credibility.  His reports are also competent and probative.  While post service VA medical records are negative for complaints, findings or diagnosis of seasonal allergic rhinitis, the Veteran reports that he treats himself, which the Board also finds credible.  While the only medical opinion to address the medical relationship, if any, between the Veteran's seasonal allergic rhinitis and service weighs against the claim, the Board must weigh the Veteran's report of continuity of symptomatology against that opinion.  In doing so, the Board finds that the evidence is in equipoise.  

Upon considering the totality of the evidence, including service treatment records, the Veteran's credible assertions of continuous symptomatology of allergic rhinitis since service, the diagnosis of allergic rhinitis on VA examination, and the nature of the disability, the Board finds that the evidence is at least equipoise on the question of a nexus, based on continuity of symptomatology, between the current respiratory disorder and service based on continuity of symptomatology.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for a allergic rhinitis is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the other claims, the only other evidence of record supporting the Veteran's claims are his own lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, any such assertion is rebutted by normal findings at the time of his separation examination.  Moreover, as discussed above, VA medical records are negative for any complaints by the Veteran as to any of these disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 2006).  In this case, the Veteran's first complaints of a skin disorder of the feet, to include athlete's foot, a left ankle disorder, to include injury residuals, and a throat disorder, to include tonsillitis and a sore throat, that the Veteran related to service was made contemporaneous with his May 2005 claim for VA compensation. See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest may affect the credibility of testimony).  

The Board is aware that the Veteran contends that each of these disabilities began while he was in service.  While the Veteran is competent to describe his symptoms, his reports that he has current disabilities are outweighed by the findings upon medical examination.  VA examiners specifically considered whether he has current disabilities involving a skin disorder of the feet, a left ankle disorder, and a throat disorder.  The examiners have the specialized medical education, training and experience necessary to render a competent medical opinion as to a diagnosis and etiology of any of the disabilities claimed on appeal.  Accordingly, their findings are competent and entitled to great probative weight.  In sum, the examination findings and the lack of evidence in the medical records showing the existence of current disabilities outweigh the Veteran's lay assertions in this regard. 

Under these circumstances, the Board concludes that the claims for service connection for a skin disorder of the feet, to include athlete's foot; a left ankle disorder, to include injury residuals; and a throat disorder, to include tonsillitis and a sore throat, must each be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The benefit of the doubt doctrine has been applied to the claim for service connection for allergic rhinitis.  


ORDER

Service connection for a skin disorder of the feet, to include athlete's foot, is denied.

Service connection for a left ankle disorder, to include injury residuals, is denied.

Service connection for allergic rhinitis is granted.

Service connection for a throat disorder, to include tonsillitis and a sore throat, is denied.


REMAND

As previously indicated, in August 2011, the Veteran filed an NOD with the initial noncompensable rating assigned for tinea versicolor, for the period from May 17, 2005 to August 12, 2010, as granted in a June 2011 rating decision.  Because the Veteran has filed a notice of disagreement with regard to this issue, the issuance of a statement of the case is required.  Manlincon v. West, 12 Vet. App. 238 (1999); 38 C.F.R. §§ 20.201 , 20.300 (2010).  After issuance of a statement of the case, then if, and only if, the Veteran timely files a VA Form 9, Substantive Appeal, or other correspondence containing the necessary information with respect to the issue of entitlement to an initial compensable rating assigned for tinea versicolor, for the period from May 17, 2005 to August 12, 2010, that issue may be returned to the Board for adjudication. 

Accordingly, this matter is REMANDED for the following action:

Send the Veteran a statement of the case addressing his 
disagreement with the initial compensable rating assigned
for tinea versicolor, for the period from May 17, 2005 to 
August 12, 2010.  The AOJ should inform the Veteran that in 
order to complete the appellate process, he should submit a 
timely substantive appeal to the AOJ.  If the Veteran completes
his appeal by filing a timely substantive appeal, the matter 
should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


